UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 31, 2012 St. Joseph Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 000-53573 26-3616144 (State or other jurisdiction (Commission File No.) (I.R.S. Employer of incorporation) Identification No.) 1901 Frederick Avenue, St. Joseph, Missouri (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(816) 233-5148 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On January 31, 2012, St. Joseph Bancorp, Inc. (the “Company”) announced that it is filing a Form 15 with the Securities and Exchange Commission to deregister its common stock under Section 12(g) of the Securities Exchange Act of 1934, as amended.Reference is made to the press release issued by the Company on January 31, 2012, filed herewith as Exhibit 99.1, for further details. Item 9.01.
